TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00376-CV


Elizabeth Louise Handley, Appellant

v.

Marian C. Bloss, Appellee




FROM COUNTY COURT AT LAW NO. 1 OF BURNET COUNTY
NO. C3206, HONORABLE W. R. SAVAGE, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
PER CURIAM 
		Elizabeth Louise Handley appeals from a final summary judgment awarding appellee,
Marian C. Bloss, an attorney, $9,338.23 on a claim for unpaid legal services.  Bloss, in turn, has
filed a motion for sanctions under Tex. R. App. P. 45.  Justice Puryear has filed a concurring
and dissenting opinion, which Justice Pemberton joins in part.  Justices Patterson and Pemberton
have each filed concurring opinions.  As reflected in these opinions, the Court unanimously
holds that the summary judgment should be affirmed.  A majority of the Court--Justices Patterson
and Pemberton--holds that Bloss's motion for sanctions should be denied.  Justice Puryear dissents
from this portion of the Court's judgment and would award sanctions.



Before Justices Patterson, Puryear and Pemberton;
     Concurring Opinion by Justice Patterson
     Concurring Opinion by Justice Pemberton
     Concurring and Dissenting Opinion by Justice Puryear, Joined in part by Justice Pemberton
Affirmed
Filed:   February 5, 2010